DETAILED ACTION
Examiner's Note:  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
NO restrictions warranted at applicant’s initial time of filing for patent.
Priority
Applicant claim[s] domestic priority under 35 USC 120 to parent application # 15/998882, filed on 08/16/2018, now US PAT # 11153096, which further claim[s] domestic priority under 35 USC 119e to provisional application # 62/546,359, filed on 08/16/2017. 
Information Disclosure Statement
Applicant filed NO information disclosure statement at initial time of filing the CON. 
Oath/Declaration
Applicant’s oath was filed on 10/15/2021. 
Drawings
Applicant’s drawings filed on 10/15/2021 have been inspected, and are in compliance with MPEP 608.02. 
Specification
Applicant’s specification filed on 10/15/2021 has been inspected and is in compliance with MPEP 608.01. 
Claim Objections
Claim[s] 5 is objected to because of the following informalities:  this claim depends from itself. For example, 5. The method of claim 5, wherein each of the one or more distributed computing…….etc.  
Appropriate correction is required.
Claim Interpretation – 35 USC 112th F
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: 
As per claim 11. A computer-implemented system for provisioning a locked data block, the system comprising:
	one or more computer processors operating in conjunction with a computer
memory and non-transitory computer readable media, the one or more processors
configured “to:
	register a data object encapsulating information data sets associated
with a client individual onto a cryptographically secured chain of data blocks on
a distributed ledger such that the data object is only accessible with a client
private key associated with the client individual;
	host the distributed ledger configured to route the data object to one or
more computing systems associated with one or more trusted individuals, each
trusted individual being associated with a trusted individual private key;
	upon verification of the information data sets by each of the one or more
trusted individuals, receive, from each computing system of the one or more
computing systems, a corresponding digital signature associated with the
corresponding trusted individual;
	append the corresponding digital signatures of the one or more trusted
individuals to the data object;
	append a final block to the data object; and
	make the key used to append the final block inaccessible such that the
data object cannot be modified using that key.”

As per claim 15. The system of claim 14, wherein each of the one or more distributed computing nodes is configured “to receive one or more update messages including transition instructions to transition the data object to a next transformed state of the one or more transformed states, the next transformed state of the data object incorporating a digital signature derived at least based on data stored within the data object.”

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or 
(2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Appropriate action required. 
Claim Rejections - 35 USC § 112
NO rejections warranted at applicant’s initial time of filing for patent. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim[s] 1, 4 – 11, 14 – 21 are rejected on the ground of non-statutory double patenting as being unpatentable over claim[s] 1, 2 – 7, 9 - 20 of U.S. Patent No. 11153096. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the pending application is the same or similar to the subject matter of the patent in the following manner:
	a system that uses distributed ledger, for example, a blockchain data structure residing used by a client to register the client’s personal attributes in a data object that then may be routed to specific identified group of trusted individuals who verify that the information in the data object is authentic. Once verification is complete by the group of trusted individuals, such individuals each have a private key and signature that is used by the blockchain to effect client’s use of the personal attributes. 
	Also, see the table below for a claim by claim comparison. 
Pending US application # 17/502888
US Patent # 11153096
1. A computer-implemented method for provisioning a locked data block, the method comprising:

registering a data object encapsulating information data sets associated with a client individual onto a cryptographically secured chain of data blocks on a distributed ledger such that the data object is only accessible with a client private key associated with the client individual;

routing the data object to one or more computing systems associated with one or more trusted individuals, each trusted individual being associated with a trusted individual private key;

upon verification of the information data sets by each of the one or more trusted individuals, receiving, from each computing system of the one or more computing systems, a corresponding digital signature associated with the corresponding trusted individual;

appending the digital signatures of the one or more trusted individuals to the
data object;

appending a final block to the data object; and

making the key used to append the final block inaccessible such that the data
object cannot be modified using that key.

1. A computer-implemented method for provisioning a locked data block, the method comprising:

registering a data object encapsulating information data sets associated with a client individual onto a cryptographically secured chain of data blocks on a distributed ledger such that the data object is only accessible with a client private key associated with the client individual;

routing the data object to one or more computing systems associated with one or more trusted individuals, each trusted individual being associated with a trusted individual private key;

upon verification of the information data sets by each of the one or more trusted individuals, receiving, from each computing system of the one or more computing systems, a corresponding digital signature associated with the corresponding trusted individual;

appending the digital signatures of the one or more trusted individuals to the data object; and

appending a final block to the data object;


wherein a mechanism that appends the final block uses an unknown private key, said final block transforming the data object and the digital signatures into the locked data block incapable of linkage with further data blocks on the distributed ledger.

4. The method of claim 1, wherein the data object is maintained in the distributed ledger and housed on one or more distributed computing nodes synchronized in accordance with a consensus mechanism, the cryptographically secured chain of data blocks on the distributed ledger storing the data object both in one or more transformed states, the final block, and in an initial untransformed state.

2. The method of claim 1, wherein the data object is maintained in the distributed ledger and housed on one or more distributed computing nodes synchronized in accordance with a consensus mechanism, the cryptographically secured chain of data blocks on the distributed ledger storing the data object both in one or more transformed states, the data final block, and in an initial untransformed state.



5. The method of claim 5, wherein each of the one or more distributed computing nodes is configured to receive one or more update messages including transition instructions to transition the data object to a next transformed state of the one or more transformed states, the next transformed state of the data object incorporating a digital signature derived at least based on data stored within the data object.

3. The method of claim 2, wherein each of the one or more distributed computing nodes is configured to receive one or more update messages including transition instructions to transition the data object to a next transformed state of the one or more transformed states, the next transformed state of the data object incorporating a digital signature derived at least based on data stored within the data object.

6. The method of claim 5, wherein the data object includes one or more state
transition data fields which represent state transition conditions, the state transition conditions including logical operators which enable transformation of the data object if the state transition conditions are met through corresponding operations on the data
object.

4. The method of claim 3, wherein the data object includes one or more state
transition data fields which represent state transition conditions, the state transition conditions including logical
operators which enable transformation of the data object if the state transition conditions are met through
corresponding operations on the data object.

7. The method of claim 6, wherein at least one of:

the state transition conditions are incorporated into the consensus mechanism, and wherein each of the one or more distributed computing nodes is configured to reject the one or more update messages if the state transition conditions are not met by the one or more update messages; or

the state transition conditions are incorporated into the data object upon
initialization in the initial untransformed state, and wherein each of the one or more distributed computing nodes is configured to parse the data object to retrieve the state transition conditions and reject the one or more update messages if the state transition conditions are not met by the one or more update messages.

5. The method of claim 4, wherein the state transition conditions are incorporated into the consensus mechanism, and wherein each of the one or more distributed computing nodes is configured to reject the one or more update messages if the state transition conditions are not met by the one or more update messages.

6. The method of claim 4, wherein the state transition conditions are incorporated into the data object upon initialization in the initial untransformed state, and wherein each of the one or more distributed computing nodes is configured to parse the data object to retrieve the state transition conditions and
reject the one or more update messages if the state transition conditions are not met by the one or more update
messages.

8. The method of claim 6, wherein the one or more update messages and
corresponding digital signatures are compared against a database of public keys associated with the one or more trusted individuals to validate an identity of the corresponding trusted individual to which the corresponding digital signatures are indicated to relate to.


7. The method of claim 4, wherein the one or more update messages and
corresponding digital signatures are compared against a database of public keys associated with the one or more
trusted individuals to validate an identity of the corresponding trusted individual to which the corresponding digital signatures are indicated to relate to.

9. The method of claim 8, wherein the state transition conditions include one of:

at least a specific order of transformations of the data object based on a
specific set of digital signatures associated with a specific set of the one or more trusted individuals; or

at least a combined digital signature derived from the trusted individual private keys of at least two trusted individuals combined together, the combined digital signature representing a simultaneous approval.

9. The method of claim 7, wherein the state transition conditions include at least a combined digital signature derived from the trusted individual private keys of at least two trusted individuals combined together, the combined digital signature representing a simultaneous approval.

10. The method of claim 8, wherein the one or more transformed states includes at least the appending of the final block, wherein the data object is modified through a final update message that appends a new data block onto the cryptographically
secured chain of data blocks on the distributed ledger, and wherein the consensus mechanism is configured to reject any further data blocks for linkage to the final block.

10. The method of claim 7, wherein the one or more transformed states includes at least the appending of the final block, wherein the data object is modified through a final update message that appends a new data block onto the cryptographically secured chain of data blocks on the
distributed ledger, and wherein the consensus mechanism is configured to reject any further data blocks for linkage to the final block.

11. A computer-implemented system for provisioning a locked data block, the system comprising:

one or more computer processors operating in conjunction with a computer memory and non-transitory computer readable media, the one or more processors configured to:

register a data object encapsulating information data sets associated with a client individual onto a cryptographically secured chain of data blocks on a distributed ledger such that the data object is only accessible with a client
private key associated with the client individual;

host the distributed ledger configured to route the data object to one or
more computing systems associated with one or more trusted individuals, each trusted individual being associated with a trusted individual private key;

upon verification of the information data sets by each of the one or more
trusted individuals, receive, from each computing system of the one or more
computing systems, a corresponding digital signature associated with the
corresponding trusted individual:

append the corresponding digital signatures of the one or more trusted
individuals to the data object:

append a final block to the data object; and

make the key used to append the final block inaccessible such that the
data object cannot be modified using that key.

11. A computer-implemented system for provisioning a locked data block, the system comprising:

one or more computer processors operating in conjunction with a computer memory and non-transitory
computer readable media, the one or more processors configured to:

register a data object encapsulating information data sets associated with a client individual onto a cryptographically secured chain of data blocks on a distributed ledger such that the data object is only accessible with a client private key associated with the client individual;

host the distributed ledger configured to route the data object to one or more computing systems associated with one or more trusted individuals, each trusted individual being associated with a trusted individual private key;

upon verification of the information data sets by each of the one or more trusted individuals, receiving receive, from each computing system of the one or more computing systems, a corresponding
digital signature associated with the corresponding trusted individual;

appending-append the corresponding digital signatures of the one or more trusted individuals to the data object; and

append a final block to the data object;

wherein a mechanism that appends the final block uses an unknown private key, said final block transforming the data object and the one or more digital signatures into the locked data block incapable of linkage with further data blocks on the distributed ledger.

14. The system of claim 11, wherein the data object is maintained in the distributed ledger and housed on one or more distributed computing nodes synchronized in accordance with a consensus mechanism, the cryptographically secured chain of data blocks on the distributed ledger storing the data object both in one or more transformed states, the final block, and in an initial untransformed state.

12. The system of claim 11, wherein the data object is maintained in the distributed ledger and housed on one or more distributed computing nodes synchronized in accordance with a consensus mechanism, the cryptographically secured chain of data blocks on the distributed ledger storing the data object
both in one or more transformed states, the final block, and in an initial untransformed state.

15. The system of claim 14, wherein each of the one or more distributed computing nodes is configured to receive one or more update messages including transition instructions to transition the data object to a next transformed state of the one or more
transformed states, the next transformed state of the data object incorporating a digital
signature derived at least based on data stored within the data object.

13. The system of claim 12, wherein each of the one or more distributed computing nodes is configured to receive one or more update messages including transition instructions to transition the data object to a next transformed state of the one or more transformed states, the next transformed state of the data object incorporating a digital signature derived at least based on data stored within the data object.

16. The system of claim 15, wherein the data object includes one or more state
transition data fields which represent state transition conditions, the state transition conditions including logical operators which enable transformation of the data object if the state transition conditions are met through corresponding operations on the data
object.

14. The system of claim 13, wherein the data object includes one or more state
transition data fields which represent state transition conditions, the state transition conditions including logical
operators which enable transformation of the data object if the state transition conditions are met through
corresponding operations on the data object.

17. The system of claim 16, wherein at least one of:

the state transition conditions are incorporated into the consensus mechanism, and wherein each of the one or more distributed computing nodes is configured to reject the one or more update messages if the state transition conditions are not met by the one or more update messages; or

the state transition conditions are incorporated into the data object upon
initialization in the initial untransformed state, and wherein each of the one or more distributed computing nodes is configured to parse the data object to retrieve the state transition conditions and reject the one or more update messages if the state transition conditions are not met by the one or more update messages.

15. The system of claim 14, wherein the state transition conditions are incorporated
into the consensus mechanism, and wherein each of the one or more distributed computing nodes is configured to reject the one or more update messages if the state transition conditions are not met by the one or more update
messages.

16. The system of claim 14, wherein the state transition conditions are incorporated into the data object upon initialization in the initial untransformed state, and wherein each of the one or more distributed computing nodes is configured to parse the data object to retrieve the state transition conditions and
reject the one or more update messages if the state transition conditions are not met by the one or more update
messages.


18. The system of claim 16, wherein the one or more update messages and
corresponding digital signatures are compared against a database of public keys associated with the one or more trusted individuals to validate an identity of the corresponding trusted individual to which the corresponding digital signatures are indicated to relate to.

17. The system of claim 14, wherein the one or more update messages and
corresponding digital signatures are compared against a database of public keys associated with the one or more
trusted individuals to validate an identity of the corresponding trusted individual to which the corresponding digital signatures are indicated to relate to.

19. The system of claim 18, wherein the state transition conditions include at least a specific order of transformations of the data object based on a specific set of digital signatures associated with a specific set of the one or more trusted individuals.

18. The system of claim 17, wherein the state transition conditions include at least a specific order of transformations of the data object based on a specific set of digital signatures associated with a
specific set of the one or more trusted individuals.

20. The system of claim 18, wherein the one or more transformed states includes at least the appending of the final block, wherein the data object is modified through a final update message that appends a new data block onto the series of cryptographically secured chain of data blocks on the distributed ledger, and wherein the consensus mechanism is configured to reject any further data blocks for linkage to the final block.

 
19. The system of claim 17, wherein the one or more transformed states includes at least the appending of the final block, wherein the data object is modified through a final update message that appends a new data block onto the series of cryptographically secured chain of
data blocks on the distributed ledger, and wherein the consensus mechanism is configured to reject any further data blocks for linkage to the final block.

21. A non-transitory computer-readable medium storing machine-interpretable
instructions for provisioning a locked data block, the machine-interpretable instructions, which when executed by a processor, perform steps of a method comprising:

registering a data object encapsulating information data sets associated with a
client individual onto a cryptographically secured chain of data blocks on a distributed ledger such that the data object is only accessible with a client private key associated with the client individual:

routing the data object to one or more computing systems associated with one
or more trusted individuals, each trusted individual being associated with a trusted individual private key;

upon verification of the information data sets by each of the one or more trusted individuals, receiving, from each computing system of the one or more computing systems, a corresponding digital signature associated with the corresponding trusted individual;


appending the one or more digital signatures of the one or more trusted
individuals to the data object;

appending a final block to the data object; and

making the key used to append the final block inaccessible such that the data
object cannot be modified using that key.

20. A non-transitory computer-readable medium storing machine machine-interpretable instructions for provisioning a locked data block, the machine-interpretable instructions, which when executed by a processor, perform steps of a method comprising:

registering a data object encapsulating information data sets associated with a client individual onto a cryptographically secured chain of data blocks on a distributed ledger such that the data object is only accessible with a client private key associated with the client individual;

routing the data object to one or more computing systems associated with one or more trusted individuals, each trusted individual being associated with a trusted individual private key;

upon verification of the information data sets by each of the one or more trusted individuals, receiving, from each computing system of the one or more computing systems, a corresponding digital signature associated with the corresponding trusted individual;

appending the one or more digital signatures of the one or more trusted individuals to the data object; and

appending a final block to the data object;

wherein a mechanism that appends the final block uses an unknown private key, said final block
transforming the data object and the one or more digital signatures into the locked data block incapable of linkage
with further data blocks on the distributed ledger.



Claim Rejections - 35 USC § 101
NO rejections warranted at applicant’s initial time of filing for CON. 
Claim Rejections - 35 USC § 102
NO rejections warranted at applicant’s initial time of filing for CON. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s] 1 – 4, 11 - 14, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ventura et al. [US PGPUB # 2018/0101842] in view of Kirillov et al. [US PGPUB# 2014/0095883]
As per method claim 1. Ventura does teach a computer-implemented method for provisioning a locked data block [paragraph: 0004, lines 4 - 9, An example embodiment provides a finite system machine (FSM) record and/or a ledger comprising one or more FSM records with entries (e.g., data structures) for recording events and transformations associated with the events subject to the semantics and rules enforced by the distributed ledger system], the method comprising:
	registering a data object encapsulating information data sets associated with a client individual onto a cryptographically secured chain of data blocks on a distributed ledger [ Ventura, paragraph: 6060, lines 8 - 17, For example, a distributed
ledger is a consensus of replicated, shared, and synchronized digital data stored at
multiple sites, geographic locations, institutions, and/or the like. For example in an
example embodiment, the distributed ledger is not stored in a centralized data storage.
For example, the distributed ledger may be a blockchain. For example, the distributed
ledger may be an activity ledger, wherein an activity ledger registers activities (typically representing transactions) and facts about those transactions.] such that the data object is only accessible with a client private key associated with the client individual [Ventura, paragraph: 0011, lines 9 — 21, a share key request indicating that a first user account has authorized a second user account to have access to a set of data stored in the distributed ledger; encrypting, by the first node computing entity, a data access key for accessing the set of data using an encrypting key corresponding to the second user account; generating, by the first node computing entity, a block comprising the encrypted data access key; signing, by the first node computing entity, the block comprising the encrypted data access key using a signing key corresponding to the first user account; and posting, by the first node computing entity, the signed block comprising the encrypted data access key to the distributed ledger.
	Where at Figure # 11b and paragraph: 0109, lines 3 — 10, For example, a user
account may be associated with a signing key may be private key used by a user
account to sign an FSM record block and/or a portion thereof. In an example
embodiment, a signing key may be a private DSA key. In another example, a user
account may be associated with an authentication key used to authentication FSM
blocks and/or portions thereof signed by the user account.];
	routing the data object to one or more computing systems associated with one or more trusted individuals [Ventura, paragraph: 0063, lines 6 — 17, For example, a distributed ledger is a consensus of replicated, shared, and synchronized digital data stored at multiple sites, geographic locations, institutions, and/or the like], each trusted individual being associated with a trusted individual private key [Ventura, Figure # 4, and paragraph: 0067, lines 37 - 42, In an example embodiment, the local file storage 606 may comprise a local wallet 608 for locally storing one or more keys (e.g., DAKs, user authentication keys, user signing keys [i.e. applicant's trusted individual private key], user encryption keys, user decryption keys, and/or the like), user information/data corresponding to one or more user accounts [i.e. applicant’s one or more trusted individuals], and/or the like];

	upon verification of the information data sets by each of the one or more trusted individuals [Ventura, paragraph: 0109, lines 13-24, In an example
embodiment, a user account may be associated with and/or have access to an
encryption key used to encrypt information/data that is accessible to the user account.
For example, the user account [i.e. applicant's one or more trusted individual] may have
access to a decryption key for decrypting information/data encrypted using the
encryption key [i.e. applicant's upon verification..etc.]. In an example embodiment, the
user account may be associated with and/or have access to a decryption key for
decrypting information/data encrypted using the encryption key. For example, the
decryption key may be a private DHM key],…………………………………………;

	appending the digital signatures of the one or more trusted individuals to the data object [Ventura, paragraph: 0110, In an example embodiment,
each user may have an encryption/decryption key pair [i.e. applicant's appending the digital signatures of the one or more trusted individuals to the data object] associated
therewith. Other DAKs may be shared with the user account functionally providing the
user account with permission to access any information/data stored in the distributed ledger (e.g., the user activity directory ledger 602) encrypted and/or protected via the
DAK];
appending a final block to the data object [Ventura, paragraph: 0011, lines 9 — 21, generating, by the first node computing entity, a block comprising the encrypted data access key]; and
	making the key used to append the final block inaccessible such that the data object cannot be modified using that key [Ventura, paragraph: 0011, lines 9 — 21, a share key request indicating that a first user account has authorized a second user account to have access to a set of data stored in the distributed ledger; encrypting, by the first node computing entity, a data access key for accessing the set of data using an encrypting key corresponding to the second user account; generating, by the first node computing entity, a block comprising the encrypted data access key; signing, by the first node computing entity, the block comprising the encrypted data access key using a signing key corresponding to the first user account].
	Ventura does not appear clearly the claim limitation of: “……………receiving, from each computing system of the one or more computing systems, a corresponding digital signature associated with the corresponding trusted individual.”
	However, Kirillov does teach “……………receiving, from each computing system of the one or more computing systems, a corresponding digital signature associated with the corresponding trusted individual [Kirillov, Figure #1, and paragraph: 0024, lines 1-72, In various embodiments, and as will be explained in greater detail, the member device 500 is operated by an operator seeking to employ the member device 500 to gain access to a service (e.g., online access to a bank account, a purchasing account, an email account, confidential data, etc.) to which access is controlled by the verifying server 300. The member device 500 creates a signature using a private member key issued to it and sends that signature to the verifying server 300 to be verified using a group public key issued to it. The issuing server 100 is operated by a
certifying authority to issue both the private member key to the member device 500 and
the group public key to the verifying server 300.
	Then at paragraph: 0026, lines 12 - 19, The processor circuit 150 may also be
caused to operate the control routine 140 to transmit individual ones of the multitude of
member private keys 135 to individual computing devices employed in creating those
signatures (e.g., the member device 500), or individual ones of the multitude of member
private keys 135 may be loaded into such individual computing devices at the time of
their manufacture and/or configuration for use.].”

	It would have been obvious to one of ordinary skited in the art al time of the
claimed invention to combine the teachings of Ventura and Kirillov in order for the
protection of the operation of the distributed ledger, which contains user account
information, for access by other user accounts of Venture to include algorithmically
verifying by digital signature the users of the first and second accounts or user
requesting access to user information to any given user account information stored on
the distributed ledger of Kirillov. This would allow for the protection of the user account
data stored on the distributed block by prevention of side channel attacks from
potentially fraudulent user's requesting access to such user accounts of the distributed
ledger. See paragraph: 0015 of Kirillov.
As per method claim 2. Ventura does teach the method of claim 1, wherein further data objects may be appended to the final block without modifications to the data object locked by the final block [Ventura, paragraph: 0011, lines 9 — 21, a share key request indicating that a first user account has authorized a second user account to have access to a set of data stored in the distributed ledger; encrypting, by the first node computing entity, a data access key for accessing the set of data using an encrypting key corresponding to the second user account; generating, by the first node computing entity, a block comprising the encrypted data access key; signing, by the first node computing entity, the block comprising the encrypted data access key using a signing key corresponding to the first user account].
As per method claim 3. Ventura does teach the method of claim 1, wherein credentials stored in the data block are used to at least one of:
validate transactions;
authenticate identity; or
access secured data [Ventura, paragraph: 0110, In an example embodiment,
each user may have an encryption/decryption key pair [i.e. applicant's wherein credentials stored in the data block are used to…..access secured data] associated
therewith. Other DAKs may be shared with the user account functionally providing the
user account with permission to access any information/data stored in the distributed ledger (e.g., the user activity directory ledger 602) encrypted and/or protected via the
DAK].
As per method claim 4. Ventura does teach the method of claim 1, wherein the data object is maintained in the distributed ledger and housed on one or more distributed computing nodes synchronized in accordance with a consensus mechanism, the cryptographically secured chain of data blocks on the distributed ledger storing the data object both in one or more transformed states, the final block [Ventura, paragraph: 0063, lines 5 — 7, For example, a distributed ledger is a consensus of replicated, shared, and synchronized digital data stored at multiple sites, geographic locations, institutions, and/or the like. For example, in an example embodiment, the distributed ledger is not stored in a centralized data storage. For example, the distributed ledger may be a blockchain. For example, the distributed ledger may be an activity ledger, wherein an activity ledger registers activities (typically representing transactions) and facts about those transactions], and in an initial untransformed state [Ventura, paragraph: 0007, lines 1-12, As described above, the distributed ledger stores FSM record blocks comprising FSM records and/or messages [i.e. applicant's and in an initial
untransformed state]. The FSM record blocks have a common structure that is used for
storing FSM records and/or messages corresponding to application activity events,
business activity events, use account events, snapshots, and/or the like. FIG. 5
provides pseudocode illustrating the common FSM record block structure 610. For
example, the common block structure may comprise a message type, a ledger message
comprising a header comprising a list of FSM records and/or messages stored in the
block, a ledger message hash |i.e. the object data object in one or more transformed
states], verification proof, and/or the like.].
24.	As per system claim 11 which includes the same or similar claim limitations as method claim 1 and is similarly rejected. 
***The examiner further notes that applicant’s recited: one or more computer processors, computer memory, and non-transitory computer readable media, are taught by the prior art of Ventura, at paragraph: 0007.
25.	As per system claim 12 which includes the same or similar claim limitations as method claim 2 and is similarly rejected.
26.	As per system claim 13 which includes the same or similar claim limitations as method claim 3 and is similarly rejected.
27.	As per system claim 14 which includes the same or similar claim limitations as method claim 4 and is similarly rejected.
28.	As per non-transitory medium claim 21, which includes the same or similar claim limitations as method claim 1 and is similarly rejected. 
***The examiner further notes that applicant’s recited: one or more computer processors, computer memory, and non-transitory computer readable media, are taught by the prior art of Ventura, at paragraph: 0007.
29.	Claim[s] 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ventura et al. [US PGPUB # 2018/0101842] in view of Kirillov et al. [US PGPUB#
2014/0095883] as applied to claim[s] 1 above, and further in view of Arnold et al. [US PGPUB # 2016/0260169]
30.	As per claim 5. Ventura and Kirillov do teach what is taught in the rejection of claim 1 above. 
Ventura and Kirillov do not teach clearly the method of claim 5, wherein each of the one or more distributed computing nodes is configured to receive one or more update messages including transition instructions to transition the data object to a next transformed state of the one or more transformed states, the next transformed state of the data object incorporating a digital signature derived at least based on data stored within the data object.
	However, Arnold does teach the method of claim 5, wherein each of the one or more distributed computing nodes is configured to receive one or more update messages including transition instructions to transition the data object to a next transformed state of the one or more transformed states [Figure # 5 and paragraph: 0057, lines 1-5, FIG. 5 shows a flowchart of a process 500 for updating a distributed ledger based on data messages received from validation servers that each store partial, redundant copies of the ledger. Process 500 may, at step 502, receive input from the parties involved in a transaction (e.g., clients 112 or 122), while the remaining steps of process 500 may be performed by ledger administration network 300], the next transformed state of the data object incorporating a digital signature derived at least based on data stored within the data object [paragraph: 0008, lines 11-74,
The system uses cryptographic codes to authenticate electronic signatures appended to
data messages by comparing the electronic signatures to hashes obtained from
processing the data messages with a public key of the signing party].

	It would have been obvious to one of ordinary skilled in the art at time of the
claimed invention to combine the teachings of Ventura as modified and Arnold in order
for the protection of the operation of the distributed ledger, which contains user account
information, for access by other user accounts of Venture as modified to include
exchanging the user account information in a secure manner between the first and
second users of the first and second user accounts of Arnold. This would allow for
monitoring the data exchange in real-lime and adapting cryptographic authentication
techniques to facilitate such user account information exchange in a secure manner to
all parties. See paragraph: 0006 of Arnold.
31.	As per system claim 15 which includes the same or similar claim limitations as method claim 5 and is similarly rejected.
32.	Claim[s] 6 - 8, 16 -19 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Ventura et al. [US PGPUB # 2018/0101842] in view of Kirillov et al. [US PGPUB#
2014/0095883] as applied to claim[s] 1 above, and further in view of Setty et al. [US PGPUB # 2018/0089683]
33.	As per claim 6. Ventura and Kirillov do teach what is taught in the rejection of claim # 1 above. 
	Ventura and Kirillov do not clearly teach the method of claim 5, wherein the data object includes one or more state transition data fields which represent state transition conditions, the state transition conditions including logical operators which enable transformation of the data object if the state transition conditions are met through corresponding operations on the data object.
	However, Setty does teach the method of claim 5, wherein the data object includes one or more state transition data fields which represent state transition conditions, the state transition conditions including logical operators which enable transformation of the data object if the state transition conditions are met through corresponding operations on the data object [Setty, paragraph: 0063, The client will therefore maintain a “last seen" status for heartbeats from each client (including itself) to determine whether the period since a given client's heartbeat
transaction 410 was seen violates its fault tolerance rules. In various aspects, the period is defined as a length of time, a difference in blockchain heights, a number of
transactions (from a given client or from more than one client), and combinations thereof. In various aspects, the fault tolerance rules are violated when the period since
the last heartbeat transaction 410 is too large, a heartbeat transaction 410 is improperly
signed, a heartbeat transaction 410 signs an unknown state or height, or metadata
analysis indicate that a client has been spoofed or is behaving maliciously although
otherwise providing correct heartbeat transactions 410. Depending on client
preferences or the initial setup of the VOL 130, fault tolerance rules will allow for different fault detection rates for different types of faults (e.g., crash faults versus Byzantine faults versus incorrect heartbeat faults) and may make use of fault tolerance methods such as the Practical Byzantine Fault Tolerance algorithm.
	Then further of Setty, at Figure #5 and paragraph: 0064, In response to the fault tolerance rules not yet resulting in a violation, method 500 proceeds from DECISION 580 to OPERATION 570].
	It would have been obvious to one of ordinary skilled in the art at time of the
claimed invention to combine the teachings of Ventura as modified and Setty in order
for the protection of the operation of the distributed ledger, which contains user account
information of multiple peers, for access by other peers of the user account data also stored on the ledger of Venture as modified to include the first peer and second peer
and other peers’ to perform a heartbeat consensus on the various user account data of
the ledger of Setty. This would allow for the peer’s to determine whether any given stored ledger user account data is malicious, then determine what action should be
taken to mitigate such malicious attack. See paragraph: 0004, lines 14 — 26 of Setty.

34.	As per method claim 7. Ventura as modified does teach the method of claim 6, wherein at least one of:
the state transition conditions are incorporated into the consensus mechanism, and wherein each of the one or more distributed computing nodes is configured to reject the one or more update messages if the state transition conditions are not met by the one or more update messages [Setty. paragraph: 0018, Systems, methods, and hardware aspects are further provided to ensure that multiple parties see the same state of the digital ledger and can avoid and recover from malicious (or erroneous) transactions made by the other parties or the host of the digital ledger. Parties maintaining their transactions in a digital ledger periodically transmit their view of the ledger as a "heartbeat" to be incorporated into the blockchain of the ledger. [i.e. applicant's by one or more updated messages] The parties periodically query the ledger and determine whether a consensus among the parties exists as to the state of the ledger as it is hosted. In the event of disagreement, the parties will recover the ledger to a prior state based on the consensus to undo any malicious actions (e.g.,
dropping/reordering/tampering with transactions, man-in-the-middle attacks) or errors
that caused the disagreement. When the consensus determines that malicious actions
are taking place [i.e. applicant's if state transition conditions are not met], the digital
ledger may be moved to another server, rolled back to a prior agreed-to state, and
transactions taking place after the agreed-to state may be rerun. The heartbeat
consensus thereby improves the security and reliability of the digital ledger and
functionality of the systems that make use of digital ledgers]; or

the state transition conditions are incorporated into the data object upon initialization in the initial untransformed state, and wherein each of the one or more distributed computing nodes is configured to parse the data object to retrieve the state transition conditions and reject the one or more update messages if the state transition conditions are not met by the one or more update messages [Setty, paragraph: 0018, Systems, methods, and hardware aspects are
further provided to ensure that multiple parties see the same state of the digital ledger
and can avoid and recover from malicious (or erroneous) transactions made by the
other parties or the host of the digital ledger. Parties maintaining their transactions in a
digital ledger periodically transmit their view of the ledger as a "heartbeat" to be
incorporated into the blockchain of the ledger [i.e. applicant's by one or more updated
messages]. The parties periodically query the ledger and determine whether a
consensus among the parties exists as to the state of the ledger as it is hosted. In the
event of disagreement, the parties will recover the ledger to a prior state based on the
consensus to undo any malicious actions (e.g., dropping/reordering/tampering with
transactions, man-in-the-middle attacks) or errors that caused the disagreement. When
the consensus determines that malicious actions are taking place [i.e. applicant's if state
transition conditions are not met], the digital ledger may be moved to another server,
rolled back to a prior agreed-to state, and transactions taking place after the agreed-to
state may be rerun. The heartbeat consensus thereby improves the security and
reliability of the digital ledger and functionality of the systems that make use of digital
ledgers].


35.	As per method claim 8. Ventura as modified does teach the method of claim 6, wherein the one or more update messages and corresponding digital signatures are compared against a database of public keys associated with the one or more trusted individuals to validate an identity of the corresponding trusted individual to which the corresponding digital signatures are indicated to relate to [Setty, paragraph: 0023, lines 5 - 20, The clients use one or more client devices 110 to submit transactions to the ledger server 120, which identify: the party initiating the transaction, the VOL 130 in which the transaction is to be recorded, the effect of the transaction, and the identity of any recipient parties of the transaction. Clients (as initiators or recipients of a transaction) are identified via a public key of a public/private key pair associated the client. The ledger server 120 maintains the public keys for the associated clients that access the VOLs 130 that are hosted by the ledger server 120. The client devices 110 securely maintain the private keys of their associated clients, and use the private keys to sign transactions, which the ledger server 120 is operable to verify based on the associated public key. One of ordinary skill in the art will be familiar with public/private key cryptography and digital signatures.].
36.	As per system claim 16 which includes the same or similar claim limitations as method claim 6 and is similarly rejected.
37.	As per system claim 17 which includes the same or similar claim limitations as method claim 7 and is similarly rejected.
38.	As per system claim 18 which includes the same or similar claim limitations as method claim 8 and is similarly rejected.
39.	As per claim 19. Ventura as modified does teach the system of claim 18, wherein the state transition conditions include at least a specific order of transformations of the data object based on a specific set of digital signatures associated with a specific set of the one or more trusted individuals [Setty, paragraph: 0023, lines 5 - 20, The clients use one or more client devices 110 to submit transactions to the ledger server 120, which identify: the party initiating the transaction, the VOL 130 in which the transaction is to be recorded [i.e. applicant’s specific order of transformations of the data object based on specific set of digital signatures associated with a specific set of one or more trusted individuals], the effect of the transaction, and the identity of any recipient parties of the transaction. Clients (as initiators or recipients of a transaction) are identified via a public key of a public/private key pair associated the client. The ledger server 120 maintains the public keys for the associated clients that access the VOLs 130 that are hosted by the ledger server 120. The client devices 110 securely maintain the private keys of their associated clients, and use the private keys to sign transactions, which the ledger server 120 is operable to verify based on the associated public key. One of ordinary skill in the art will be familiar with public/private key cryptography and digital signatures.].
40.	Claim[s] 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Ventura et al. [US PGPUB # 2018/0101842] in view of Kirillov et al. [US PGPUB#
2014/0095883] and Setty et al. [US PGPUB # 2018/0089683] as applied to claim[s] 8 above, and further in view of Andrade [US PGPUB # 2016/0283941]
41.	As per claim 9. Ventura and Kirillov and Setty do teach what is taught in the rejection of claim # 8 above. 
Ventura and Kirillov and Setty do not clearly teach the method of claim 8, wherein the state transition conditions include one of:
at least a specific order of transformations of the data object based on a specific set of digital signatures associated with a specific set of the one or more trusted individuals; or
at least a combined digital signature derived from the trusted individual private keys of at least two trusted individuals combined together, the combined digital signature representing a simultaneous approval.
However, Andrade does teach the method of claim 8, wherein the state transition conditions include one of:
at least a specific order of transformations of the data object based on a specific set of digital signatures associated with a specific set of the one or more trusted individuals; or
	at least a combined digital signature derived from the trusted individual private keys of at least two trusted individuals combined together, the combined digital signature representing a simultaneous approval [paragraph: 0152, Allowing only creation of multi-signature transactions each requiring at least two private keys as signatures].
	It would have been obvious to one of ordinary skilled in the art at time of the
claimed invention to combine the teachings of Ventura as modified and Andrade in
order for securing of the operation of the distributed ledger, which contains user account information of multiple peers, for access by other peers of the user accounts also stored
on the ledger of Venture as modified ta include a configurable distributed ledger for
securing and operating on the stored user account information of Andrade. This would
allow for the distributed ledger operation to be adaptable to multiple different types of
institutions across the financial industry. See paragraph: 0024 of Andrade.

42.	Claim[s] 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Ventura et al. [US PGPUB # 2018/0101842] in view of Kirillov et al. [US PGPUB#
2014/0095883] and Setty et al. [US PGPUB # 2018/0089683] as applied to claim[s] 8 above, and further in view of Creighton et al. [US PGPUB # 2017/0278186]
43.	As per claim 10. Ventura and Kirillov and Setty do teach what is taught in the rejection of claim # 8 above. 
Ventura and Kirillov and Setty do not clearly teach the method of claim 8, wherein the one or more transformed states includes at least the appending of the final block, wherein the data object is modified through a final update message that appends a new data block onto the cryptographically secured chain of data blocks on the distributed ledger, and wherein the consensus mechanism is configured to reject any further data blocks for linkage to the final block.
However, Creighton does teach the method of claim 8, wherein the one or more transformed states includes at least the appending of the final block, wherein the data object is modified through a final update message that appends a new data block onto the cryptographically secured chain of data blocks on the distributed ledger, and wherein the consensus mechanism is configured to reject any further data blocks for linkage to the final block [paragraph: 0081, The movement of 200 ABC to a locked account is propagated through all levels and tiers of ledgers, establishing a consensus. This prevents double spending, eliminating counterparty risk. (If the trade is canceled, the locked ABC will move back to the available for sale account.) When a trade is executed the ORS 912 uses settlement instructions and authorizations to STP and clear the trade. The TMS 914 then RTGS (reduce locked ABC, increase cash vs. the counter party), by applying ledgers updates to the primary ledgers and propagating the updates to lower tier ledgers, establishing a new consensus. The Investment Manager 902 cannot mistakenly sell something not owned, trades STP and RTGS reducing risk and settlement costs].
	It would have been obvious to one of ordinary skilled in the art al time of the
claimed invention to combine the teachings of Ventura as modified and Creighton in
order for the protection of the operation of the distributed ledger, which contains user
account information of multiple peers, for access by other peers of the user account
information also stored on the ledger of Venture as modified to include a configurable
distributed ledger operation by use of hashing protocol for securing the exchange of the
user account information between peers of Creighton. This would allow for the
distributed ledger operation to be adaptable to multiple different types peers’ across
different institutions of the financial industry. See paragraph: 0003 of Creighton.
44.	As per system claim 20 which includes the same or similar claim limitations as method claim 10 and is similarly rejected.
Conclusion
45.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson et al., who does teach a data structure such as an initial container at an initial entity, along with rules and a data signature of at least a portion of the initial data and other container contents relating to the initial entity and the initial data. Each rule defines at least one condition governing the permissible transfer and processing of the initial data by other entities in a provenance chain. Each receiving entity creates a container of its own to encapsulate received containers, and, after optional processing of its own, such as adding or altering data and rules, digital signature for its container. The digital signatures may be obtained from a hash tree based signing infrastructure that returns data signatures enabling re-computation of a logically uppermost value of the hash tree.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434